Case 19-00152-hb   Doc 11   Filed 01/21/19 Entered 01/21/19 17:28:00   Desc Main
                            Document      Page 1 of 8
Case 19-00152-hb   Doc 11   Filed 01/21/19 Entered 01/21/19 17:28:00   Desc Main
                            Document      Page 2 of 8
Case 19-00152-hb   Doc 11   Filed 01/21/19 Entered 01/21/19 17:28:00   Desc Main
                            Document      Page 3 of 8
Case 19-00152-hb   Doc 11   Filed 01/21/19 Entered 01/21/19 17:28:00   Desc Main
                            Document      Page 4 of 8
Case 19-00152-hb   Doc 11   Filed 01/21/19 Entered 01/21/19 17:28:00   Desc Main
                            Document      Page 5 of 8
Case 19-00152-hb   Doc 11   Filed 01/21/19 Entered 01/21/19 17:28:00   Desc Main
                            Document      Page 6 of 8
Case 19-00152-hb   Doc 11   Filed 01/21/19 Entered 01/21/19 17:28:00   Desc Main
                            Document      Page 7 of 8
Case 19-00152-hb   Doc 11   Filed 01/21/19 Entered 01/21/19 17:28:00   Desc Main
                            Document      Page 8 of 8
